[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXHIBIT 10.36

AMENDMENT #1 TO THE COLLABORATION AGREEMENT

BETWEEN

ONYX PHARMACEUTICALS, INC.

AND WARNER-LAMBERT COMPANY

THIS AMENDMENT #1 to the Collaboration Agreement (the “Amendment”) is made and
entered into on August 6, 2001 (the “Amendment Date”), by and between ONYX
PHARMACEUTICALS, INC., a Delaware corporation having its principal place of
business at 3031 Research Drive, Richmond, California 94806 (“Onyx”), and the
Warner-Lambert Company, a Delaware corporation and a wholly-owned subsidiary of
Pfizer Inc, having a place of business at 2800 Plymouth Road, Ann Arbor, MI 
48105 ("Warner").  Onyx and Warner may be referred to herein individually as a
“Party” and collectively as the “Parties.”

RECITALS

A.            Onyx and Warner-Lambert entered into a Collaboration Agreement
dated October 13, 1999 (the “Collaboration Agreement”) for the further
development of the novel replicating virus, ONYX-015, and the research,
development and commercialization of two additional adenovirus products.

B.            Pursuant to the Collaboration Agreement, Onyx and Warner have
further developed ONYX-015.  The Parties are conducting Phase II and Phase III
trials of ONYX-015 for local/regional administration targeting head and neck
cancer, and Phase II trials of ONYX-015 for intravenous administration aimed at
eradicating metastatic tumors. Onyx and Warner have also continued conducting
research on two adenovirus products.

C.            The Parties desire to amend the Collaboration Agreement so that,
at least for an interim period of time, Onyx may pursue the development,
regulatory approval and commercialization of IT ONYX-015 (as defined below) at
its sole expense and for its sole benefit, while Warner may pursue the
development and regulatory approval of IV ONYX-015 (as defined below) while also
continuing to research and possibly develop Systemic ONYX-015, also at its sole
expense.  The Parties shall also continue their research related to new
adenovirus products, and any subsequent development and commercialization of
such products, under the terms of Section 2.7 of the Amendment, as well as under
the original terms of the Collaboration Agreement.

D.            If Warner obtains regulatory approval for IV ONYX-015 or Systemic
ONYX-015, then the Parties shall once again bring all ONYX-015 Products,
including IT ONYX-015, under the original terms of the Collaboration Agreement,
with reconciling payments as provided herein to approximate such original terms.


ARTICLE 1
DEFINITIONS

Except as expressly provided herein, defined terms will have the meanings as set
forth in the Collaboration Agreement.

1.1          "Development Option" means Warner's right to elect to resume
Development of IV ONYX-015, all as more particularly set forth in Section 3.4(a)
hereof.

1.2          "Development Option Period" means the period of time within which
Warner may exercise its Development Option, as more particularly set forth in
Section 3.4(a) hereof.

1.3          "Filing of NDA Notice" means a written notice from Onyx to Warner
wherein Onyx notifies Warner that it intends to file an NDA or a foreign
equivalent thereof for IT ONYX-015.

1.4          “GMPs” means those current Good Manufacturing Practices for
manufacturing of finished pharmaceuticals set forth in 21 CFR Parts 210 and 211,
as amended from time to time.

1.5          “IV ONYX-015” means intravenous administration of Local/Regional
ONYX-015 for systemic therapy

1.6          "IT ONYX-015" means Local/Regional ONYX-015, including process
improvements thereof, used for direct injection of head and neck cancer tumors,
as well as for liver metastases of colorectal cancer through hepatic artery
infusion, oral leukoplakia via mouthwash or direct injection, pancreatic cancer
via direct injection or regional bathing, glioblastoma via direct injection or
steriotactic delivery, Barrett's esophageal cancer via bathing the esophagus,
ovarian cancer via intraperitoneal injection, and cerebral sarcoma via direct
injection.

1.7          "Local/Regional ONYX-015 has the meaning as set forth in Section
1.34 of the Collaboration Agreement, and includes both IV ONYX-015 and IT
ONYX-015.

1.8          “ONYX-015 Products” means both Local/Regional ONYX-015 and Systemic
ONYX-015.

1.9          "Resumption Date" means the date upon which Warner provides notice
that it will resume its Development of IV ONYX–015 pursuant to the exercise of
the Development Option.

1.10        “Revised Collaboration Reconciliation Payment(s)” means those
payments made by the Parties upon the Revised Collaboration Date pursuant to
Section 6.3.



1.11        “Revised Collaboration Date” means the first day of the second
calendar month following the date on which Warner receives the first Regulatory
Approval sufficient to market IV ONYX-015 in the United States.

1.12        “Supply Availability Date” shall have the meaning given to it in
Section 5.2(b).

ARTICLE 2
MANAGEMENT OF THE COLLABORATION

2.1          Management of Licensed Products other than Local/Regional
ONYX-015.   The management of the Collaboration with respect to all Licensed
Products other than Local/Regional ONYX-015 shall continue as provided in
Article 2 of the Collaboration Agreement.

2.2          Local/Regional ONYX-015 Withdrawn from Supervision by Joint
Committee. Upon the Amendment Date, the Development Team for Local/Regional
ONYX-015 shall be disbanded.  Onyx shall have sole management responsibility for
the Development of IT ONYX-015, as further set forth in Article 3 below.  Warner
shall have sole management responsibility for the Development of IV ONYX-015, as
further set forth in Article 3 below.  If Warner determines to commence
Development of Systemic ONYX-015, a Development Team shall be created for that
product and Development shall proceed in accordance with Section 2.3 of the
Collaboration Agreement (including Warner’s ultimate control over issues related
to such Development.)

2.3          Joint Marketing Committee for IV ONYX-015.  If, following the
completion of  Phase III Clinical Trials of IV ONYX-015, Warner decides to seek
Regulatory Approval of IV ONYX-015 in the United States,it shall so notify
Onyx.  The two Parties shall then form a Joint Marketing Committee pursuant to
Section 2.4 of the Collaboration Agreement, which shall proceed to develop a
Marketing Plan and Budget for IV ONYX-015, and shall prepare to oversee the
operational aspects of the product’s marketing and sales in the Shared Territory
following receipt of Regulatory Approval in the United States.

2.4          Joint Marketing Committee for IT ONYX-015.  If  at any time
 following the Revised Collaboration Date, the Parties decide to seek Regulatory
Approval of IT ONYX-015 (or if following the Revised Collaboration Date, Onyx
has completed the Filing of an NDA Notice), then the Parties shall form a Joint
Marketing Committee pursuant to Section 2.4 of the Collaboration Agreement,
which shall proceed to develop a Marketing Plan and Budget for IT ONYX-015, and
shall prepare to oversee the operational aspects of the product’s marketing and
sales in the Shared Territory following receipt of Regulatory Approval in the
United States.

2.5          Committee Meetings Venues.  As of the Amendment Date, any committee
meetings held pursuant to Article 2 of the Collaboration Agreement will
alternate between the east coast and the west coast of the United States, at
sites mutually agreed upon by the Parties.


2.6          Return of Local/Regional ONYX-015 to Collaboration. Upon the
Revised Collaboration Date,  both IT ONYX-015 and IV ONYX-015 shall
automatically be brought back under the terms of the Collaboration Agreement. 
In such event, the Development Team for Local/Regional ONYX-015 shall be
re-established for the management of continuing Development, including any
approvals for additional indications, and the Joint Marketing Committee shall
thereafter oversee the operational aspects of the marketing and sales of
Local/Regional ONYX-015.

2.7          Support of the Research Program.  Sections 3.2, 3.3 and 7.2(a) of
the Collaboration Agreement are hereby amended and superseded to provide as
follows:

                                (a)           Personnel, Resources, and Term.
The Research Term, unless otherwise extended by mutual agreement of the Parties,
will be amended as of the Amendment Date to conclude December 31, 2002 ("Amended
Research Term.").  During the Amended Research Term, Onyx will maintain, at
Warner's cost, a total of [ * ] FTEs, at the annualized rate of [ * ] per FTE
per year (“FTE Rate”), devoted to work under the Research Plan, who shall be
persons holding at least a bachelor's degree in a scientific discipline (except
for technicians working in Onyx's animal facility, who need not hold such a
degree).  The parties may mutually agree to increase the number of FTEs
maintained at Onyx devoted to work under the Research Plan at Warner’s cost. 
The scientific priorities and direction of such staff shall be determined from
time to time by the Research Management Committee.  Warner’s obligation to pay
Onyx for the cost of [ * ] FTEs at the FTE Rate until December 31, 2002 shall
survive any termination or expiration of the Collaboration Agreement.

ARTICLE 3

DEVELOPMENT

3.1          Development of Licensed Products other than Local/Regional
ONYX-015. The Development of all Licensed Products other than Local/Regional
ONYX-015 shall continue as provided in Article 4 of the Collaboration Agreement.

3.2          Development of IT ONYX-015.

(a)           Upon the Amendment Date, Onyx shall have the exclusive right
worldwide to conduct Development activities directed toward obtaining Regulatory
Approval of IT ONYX-015.  The cost of all such activities shall be borne
exclusively by Onyx.  Such activities shall include, but shall not be limited
to, pre-clinical testing and toxicology studies, human clinical trials,
formulation, bulk production, fill/finish, manufacturing process development,
manufacturing scale-up and validation, qualification and certification and
preparation of regulatory filings.

(b)           Commencing with the Amendment Date, and until the Revised
Collaboration Date, Onyx shall have rights with respect to IT ONYX-015 which it
has with respect to a Terminated Product under the Collaboration Agreement
(including, without limitation, the rights described in Section 4.7 of the
Collaboration Agreement), except that for so long as Warner holds rights to IV
ONYX-015, Onyx shall not conduct or facilitate any clinical trial of the IV
ONYX-015 without the prior consent of Warner.


                3.3          Development of IV ONYX-015.

(a)           Warner Development Option and Development Rights. Upon the
Amendment Date, and subject to the Warner diligence obligations set forth in
Section 3.4(b) herein, Warner shall have the exclusive option worldwide, in its
sole discretion, to recommence development activities ("Development Option"),
and upon the exercise of such option, the exclusive right worldwide to conduct
those development activities directed toward obtaining Regulatory Approval of IV
ONYX-015.  The cost of all such activities shall be borne exclusively by
Warner.  Such activities shall include pre-clinical testing and toxicology
studies, human clinical trials, formulation, bulk production, fill/finish,
manufacturing process development, manufacturing scale-up and validation,
qualification and certification and preparation of regulatory filings.

(b)           Clinical Trials for IV ONYX-015. Warner agrees to forego
conducting clinical trials for IV ONYX-015 (including, but not limited to,
stopping the accrual of new patients for such clinical trials) until Onyx has
obtained adequate clinical supply of Local/Regional ONYX-015 to support both
Onyx’s clinical trials of IT ONYX-015 and Warner’s clinical trials of IV
ONYX-015, as provided in Section 5.2(b).  Notwithstanding the foregoing, Warner
shall be entitled to complete the treatment protocol for patients already
enrolled in clinical trials for IV ONYX-015.  If necessary, Warner will file its
own IND pursuant to which Warner will endeavor to complete such treatments for
such patients.

(c)           Systemic ONYX-015.  Until the Revised Collaboration Date, if
Warner develops Systemic ONYX-015, then all costs attributed to the Development
of Systemic ONYX-015 shall be borne exclusively by Warner.

(d)           Intravenous Administration for Systemic Therapy. As used in this
Amendment, the term "intravenous administration for systemic therapy" means the
intravenous administration of virus for the treatment of dispersed metastatic
cancer, cancer at unknown locations, or where there is no action taken to target
a specific regional delivery.  By contrast, the regional administration of
Local/Regional ONYX-015, for example, by means of the hepatic artery for
treatment of liver metastases, shall not be included within systemic therapy. 
In the event of any uncertainty about this distinction, the Parties shall seek
to reach agreement though the Steering Committee or their designated officers
under Section 14.1 of the Collaboration Agreement.

(e)           Other Methods of Delivery of Local/Regional ONYX-015.  If either
Party desires to use a method of delivery for Local/Regional ONYX-015 other than
the methods of delivery currently implemented or contemplated for IT ONYX-015 or
IV ONYX-015 as set forth herein, then such Party shall notify the other of such
intent, and the Parties shall negotiate in good faith and thereafter agree in
writing regarding the rights and responsibilities of the Parties in connection
with such novel delivery methods.

3.4          IV ONYX-015 Development Option Period, Notices, and Exercise
Methods.

                                (a)           Development Option Period.  As of
the Amendment Date, Warner shall be relieved of all diligence obligations for
Local/Regional ONYX-015.  Onyx shall inform Warner in writing upon achievement
of the Supply Availability Date.  Such Supply Availability Date notice shall
also include a packet of up-to-date information about ONYX-015, including but
not limited to information regarding the progress of the IT ONYX-015 development
program being conducted by Onyx, as well as any safety, efficacy or other
information as would be reasonably deemed to be material to Warner's development
decision ("Supply Availability Date Notice").  Warner shall thereupon have [ * ]
after the date of receipt of the Supply Availability Date Notice (including the
information packet) within which to decide, in its sole discretion, whether or
not it will exercise its Development Option to recommence the Development of IV
ONYX-015 ("Development Option Period").


                                (b)           Exercise of Option; Warner
Diligence.  If Warner intends to recommence Development, it shall provide Onyx
with a written notice within the Option Period.  The date of such notice shall
be known as the Resumption Date.  Subject to subparagraph 3.4(c), Warner shall
have a period of [ * ] after the Resumption Date within which to commence, and
subsequently pursue, the Development of IV ONYX–015 ("Resumption Period"). 
Warner shall be deemed to be diligent within such Resumption Period if, prior to
the end of the Resumption Period, the Development program has progressed to such
a point that the first patient in a human clinical trial has been enrolled. 
Thereafter, Warner shall be deemed to be diligent if, for such Development of IV
ONYX-015, it spends at the rate of at least [ * ] during each consecutive twelve
(12)-month period beginning with the twelve (12)-month period that commences the
day after the conclusion of the Resumption Period.

 

                                (c)           Extensions to Development Option
Period.

 

(i)            Prior to Exercise of IV ONYX-015 Development Option.  If, at any
time prior to the exercise of Warner's Development Option, any clinical trial of
IT ONYX–015 is suspended or delayed, or any aspect of the Development of IV
ONYX-015 cannot be recommenced, because of:  (i) any novel concerns related to
the safety or efficacy of Local/Regional ONYX-015 (i.e., safety or efficacy
concerns that were not initially communicated to Warner by Onyx in the Supply
Availability Date Notice information packet), (ii) the FDA or any other
governmental authority or obligation of law requires suspension or delay, or
(iii) the lack of availability of Local/Regional ONYX-015, then such Option
Period will be extended for [ * ] longer than the length of time of the
suspension, delay, or period of lack of availability, or, in the event of novel
safety or efficacy concerns, for up to an additional [ * ] in order for Warner
to assess such novel safety and efficacy information.

(ii)           After Exercise of Development Option.

(1)           If Warner has already exercised its Development Option, and any
clinical trial or other aspect of the Development of IV ONYX-015 is thereafter
suspended or delayed because of (i) the FDA or any other governmental authority
or obligation of law requires suspension or delay, or (ii) the lack of
availability of Local/Regional ONYX-015, then Warner may halt such Development,
and Warner shall be deemed to have another option ("Second Development Option"),
for [ * ] longer than the length of time of the suspension, delay, or period of
lack of availability in which to consider whether or not to recommence
Development ("Second Development Option Period"), and the Resumption Period
shall be deemed suspended for the length of such Second Development Option
Period.  If Warner does intend to proceed, it shall provide Onyx with a written
notice to such effect within the Second Development Option Period, and the
Resumption Period and Warner’s diligence obligations under subparagraph 3.4(b)
shall resume upon the date of such notice.  The parties shall negotiate in good
faith to determine whether any additional extension to the Resumption Period is
required as it pertains to this subparagraph 3.4(c)(ii)(1).


(2)           If Warner has already exercised its Development Option and any
clinical trial or other aspect of Development of IV ONYX-015 is thereafter
suspended or delayed due to concerns related to the safety or efficacy of
Local/Regional ONYX-015, then Warner may halt Development and shall have up to [
* ] in which to consider whether or not to recommence Development.  The
Resumption Period shall be suspended during such [ * ] period.  If Warner does
intend to proceed with Development, it shall provide Onyx with a written notice
to such effect, and a plan to resume Development of IV ONYX-015 within the [ * ]
period, and the Resumption Period and Warner’s diligence obligations under
subparagraph 3.4(b) shall resume upon the date of such notice.

                3.5          Onyx Remedy in the Event of Warner decision not to
Develop IV ONYX-015.  If at any time Warner notifies Onyx that it does not
intend to proceed with the Development of IV ONYX-015, or if, after Warner has
commenced Development pursuant to Section 3.4, Onyx can show that, subject to
subparagraph 3.4(c)(ii), Warner has failed to be diligent with such Development
even after [ * ] after Warner's receipt of written notice from ONYX to such
effect, then IV ONYX-015 shall be deemed a Terminated Product under the
Collaboration Agreement and thereafter all Local/Regional ONYX-015 Products
shall be Terminated Products under the Collaboration Agreement with Onyx
maintaining all rights thereto.  In such event however, Warner shall still
retain rights to Systemic ONYX-015, the Pro-Drug Product and Gene Product set
forth in the Collaboration Agreement.

3.6          INDs and Drug Approval Applications.

                (a)           Transfer of IT ONYX-015 INDs and Relevant Data.
 Within sixty (60) days following the Amendment Date, Warner shall assign and
transfer the IT ONYX-015 INDs to Onyx, and shall provide copies of all
correspondence and notes of conversations with the FDA and any other regulatory
agency relating to IT ONYX-015.  Warner shall use commercially reasonable
efforts to assist Onyx in the transfer of all regulatory responsibilities with
respect to IT ONYX-015

                (b)           IV ONYX-015 IND.            In the event Warner
wishes to file an IND for IV ONYX-015, it shall have the right to
cross-reference the INDs held by Onyx for the purpose of developing IT
ONYX-015.  Onyx shall use commercially reasonable efforts to assist Warner the
requisite information with respect to IT ONYX-015.

                (c)           Drug Approval Applications.  Until the Revised
Collaboration Date, Onyx shall be responsible for the preparation and filing of,
and shall own, all Drug Approval Applications and other regulatory submissions
related to IT ONYX-015 filed in any regulatory jurisdiction.  Warner shall be
responsible for the preparation and filing of, and shall own, all Drug Approval
Applications and other regulatory submissions relating to IV ONYX-015 filed in
any regulatory jurisdiction.  As long as Warner is developing IV ONYX-015, Onyx
will provide Warner with copies of its Drug Approval Applications for IT
ONYX-015.  Warner will promptly review such submission and in any event will
have fifteen (15) days to comment on such Drug Approval Application. Onyx will
deliver to Warner copies of amendments to such initial application, and of
subsequent Drug Approval Applications concurrent with their filing with such
regulatory authority.  Warner will provide Onyx with a copy of the initial Drug
Approval Application to be filed for IV ONYX-015 prior to its submission to the
appropriate regulatory authority. Onyx will promptly review such submission and
in any event will have fifteen (15) days to comment on such Drug Approval
Application. Warner will deliver to Onyx copies of amendments to such initial
application, and of subsequent Drug Approval Applications concurrent with their
filing with such regulatory authority.


3.7          Effect of Regulatory Approval of IV ONYX-015 or Systemic ONYX-015.
In the event Warner receives Regulatory Approval of IV ONYX-015 or Systemic ONYX
–015in the United States: a) the marketing of all ONYX-015 Products shall be
governed by the original terms of the Collaboration Agreement as of the Revised
Collaboration Date; and b) all INDs and Drug Approval Applications held by Onyx
for IT ONYX-015 shall be transferred to Warner on such Revised Collaboration
Date. In the event Warner receives Regulatory Approval of IV ONYX-015 or
Systemic ONYX-015in another country outside of the United States prior to
receiving Regulatory Approval of the product in the United States: a) the
marketing of all ONYX-015 Products in such country shall be governed by Section
4.3 of this Amendment; and b) INDs and Drug Approval Applications held by Onyx
for IT ONYX-015 for such country shall be transferred to Warner within
forty-five (45) days of Onyx’s receipt of notice of such Regulatory Approval.

 

ARTICLE 4

COMMERCIALIZATION

4.1          Commercialization of Licensed Products other than ONYX-015
Products. All Licensed Products other than ONYX-015 Products shall remain
subject to the Commercialization terms of the original Collaboration Agreement.

4.2          Commercialization of IT ONYX-015 Prior to Regulatory Approval of IV
ONYX-015 in any Country.  From the Amendment Date until the Revised
Collaboration Date, except as set forth in Section 4.3, Onyx shall have the sole
right to sell and promote IT ONYX-015. In such period of time, Onyx shall bear
all Pre-Marketing Expenses and other costs associated with the commercialization
of IT ONYX-015, and Onyx shall retain all revenues derived therefrom for its own
account. Onyx shall seek input from Warner in Pre-Market planning and launch
strategies for such IT ONYX-015, provided, however, that all final decisions for
such Pre-Marketing planning and launch strategies shall be Onyx’s.  Onyx may
market IT ONYX-015 with its own sales force, or may engage a Third Party in such
effort, provided, however, that, Onyx shall not enter into any marketing or
promotion agreement with a Third Party that would conflict with Warner’s rights
under Section 4.3 or would, following the Revised Collaboration Date, conflict
with Warner’s marketing rights or Onyx’s obligations in co-promotion of Licensed
Products with Warner according to the terms of the Collaboration Agreement.

4.3          Commercialization of ONYX-015 Products if Warner Obtains Regulatory
Approval in any Country Prior to Obtaining Approval in the United States.  If
Warner obtains Regulatory Approval of IV ONYX-015 or Systemic ONYX-015 in any
country other than the United States prior to obtaining Regulatory Approval for
IV ONYX-015 or Systemic ONYX-015 in the United States, then: (i) in all
countries where Warner receives such approval, Warner shall have the exclusive
right to Commercialize all ONYX-015 Products, and shall pay Onyx royalties as
provided in Section 7.5 of the Collaboration Agreement; and (ii) until the
Revised Collaboration Date, Onyx shall have the exclusive right to Commercialize
IT ONYX-015 products in all countries of the world where Onyx has received
Regulatory Approval and where Warner has not yet received Regulatory Approval
for IV ONYX-015.  If Onyx was selling IT ONYX-015 in any country other than the
United States where Warner commences marketing ONYX-015 Products, the Parties
shall cooperate to effect such transfer of commercialization activity in an
economic manner, but Warner shall not be obligated to assume any employees,
agreements or other commitments made by Onyx.  If Warner receives its first
Regulatory Approval for IV ONYX-015 in a country other than the United States,
then Warner shall pay to Onyx, within thirty (30) days following the receipt of
such Regulatory Approval, any milestone payments associated with such
approval(s) set forth in Section 7.4(a)(i) and (ii) of the Collaboration
Agreement, together with milestone payments (if any) that would then be due
under Section 7.4(d) of the Collaboration Agreement.  If the first Regulatory
Approval for IV ONYX-015 is for Systemic ONYX-015, Warner shall also pay the
milestone payments set forth in Section 7.4(a)(ii)(1) and (2) of the
Collaboration Agreement.  Following such initial Regulatory Approval for IV
ONYX-015, milestone payments shall be made in accordance with the original terms
of Section 7.4 of the Collaboration Agreement.


4.4          Commercialization of ONYX-015 Products if Warner Obtains Regulatory
Approval of IV ONYX-015 in the United States.  Regulatory Approval of IV
ONYX-015 or Systemic ONYX-015 in the United States shall trigger the Revised
Collaboration Date.  Following such date, Commercialization of all ONYX-015
Products shall occur in accordance with the original terms of the
Commercialization Agreement, subject, however, to the reconciling payments set
forth in Article 6 of this Amendment.  Prior to the Revised Collaboration Date,
Warner shall bear all costs it incurs in preparation for Commercialization of
ONYX-015 Products, including without limitation Pre-Marketing Expenses for IV
ONYX-015, for its own account, but subject to Article 6 of this Amendment.  If
Warner determines to seek Regulatory Approval for IV ONYX-015 or Systemic
ONYX-015 in the United States, the Parties shall consult as to Pre-Marketing
activities related to such product, and although each Party shall bear its own
marketing expenses prior to the Revised Collaboration Date, the Parties shall
coordinate their marketing efforts through the Joint Marketing Committee.

 

ARTICLE 5
MANUFACTURING AND SUPPLY

5.1          Manufacture of Supplies for all Licensed Products other than
Local/Regional ONYX-015.  The manufacture of all Licensed Products other than
Local/Regional ONYX-015 shall remain subject to the manufacture and supply terms
of the Collaboration Agreement set forth in Article 8 therein.


5.2          Clinical Supply of Local/Regional ONYX-015.

              (a)           Rights to Manufacture. From the Amendment Date, Onyx
shall control all issues relating to, and shall have the right and
responsibility to manufacture or have manufactured by Third Parties, clinical
supplies of Local/Regional ONYX-015 for use by Onyx.  Warner shall have the
right to manufacture clinical supplies of Local/Regional ONYX-015 for Warner’s
use if it so desires.  If Warner decides to so establish its own clinical supply
of Local/Regional ONYX-015, Warner may request, and Onyx shall use commercially
reasonable efforts to provide, technical assistance in transferring the
manufacturing process of Local/Regional ONYX-015 to a Warner facility (or to a
facility of a Warner Affiliate).  In no event shall Onyx be obligated to provide
on-site technical assistance in excess of [ * ] engineers for [ * ] at a Warner
facility (or to a facility of a Warner Affiliate).  Warner shall bear all costs
of Onyx’s technical assistance.

              (b)           Available Supply.  As of the Amendment Date and
until the Supply Availability Date, all clinical material of Local/Regional
ONYX-015 shall be dedicated to Onyx’s use, except for the completion of the
treatment protocol of those patients accrued by Warner in clinical trials prior
to the Amendment Date.  In this regard, the Parties recognize that Onyx entered
into a supply agreement with Xoma (US) LLC (“Xoma”) on January 29, 2001 for the
purpose of securing an increased supply of clinical material of Local/Regional
ONYX-015. Onyx shall notify Warner when either: Xoma has successfully
manufactured three (3) batches of Local/Regional ONYX-015 at commercial scale
and has locked-down the manufacturing process for the product; or when Xoma’s
development scale runs indicate supply availability; or when other Third Party
manufacturers have provided similar assurances of supply (“Supply Availability
Date”). At such time, Warner may request an audit of any Third Party
manufacturing facility supplying such Local/Regional ONYX-015 clinical supply
pursuant to Section 5.6.

              (c)           Forecasts; Ordering Clinical Supply.  Within [ * ]
after the Supply Availability Date, in the event Warner wishes to obtain
clinical supply of Local/Regional ONYX-015 from Onyx, Warner shall provide Onyx
with its first rolling non-binding [ * ] forecast, on a per quarter basis, of
its clinical supply needs of Local/Regional ONYX-015.   No later than [ * ]
prior to each requested date of delivery, Warner shall provide Onyx with binding
purchase orders of its clinical supply needs, provided, however, that Warner’s
first purchase order for clinical supply may be submitted no later than [ * ] in
advance of its requested date of delivery. All clinical material of
Local/Regional ONYX-015 supplied to Warner by Onyx shall be governed by this
Amendment. Any purchase order terms (other than those of quantity, date of
delivery, and a mutually-agreed price) that differ from those of this Amendment
shall have no effect.

5.3          Cost of Clinical Supply.  All clinical material of Local/Regional
ONYX-015  supplied to Warner by Onyx shall be at a mutually agreed price, which
shall be reasonable in view of the Cost of Manufacture and the costs incurred by
Onyx in the establishment of its manufacturing capability for Local/Regional
ONYX-015, including, without limitation, process development costs and its
payments to contract manufacturers such as space fees, capacity reservation fees
and milestones.  Warner shall pay Onyx amounts due and invoiced within twenty
(20) days following receipt of the related invoice (which shall not be prior to
the receipt of the shipment covered by such invoice).


5.4          Shipment; Acceptance.

                (a)           Shipment Procedures. Onyx shall ship Warner’s
orders of clinical supply of Local/Regional ONYX-015 to a destination specified
by Warner.  Title and risk of loss to all materials shipped shall pass to Warner
FCA the manufacturing facility.  All customs, duties, costs, insurance premiums
and other expenses of such transportation and delivery, shall be at Warner’s
expense.  Onyx shall provide a certificate of analysis to Warner with every
shipment.

                (b)           Rejection of Shipment.  Warner may reject any
shipment of Local/Regional ONYX-015 that: (a) does not conform to
specifications; or (b) is adulterated or misbranded within the meaning of the
U.S. Federal Food, Drug and Cosmetic Act.  Any notice of rejection must be
submitted to Onyx within thirty (30) days of receipt of such shipment, with a
report of analysis providing Warner’s basis for rejection.   If no such notice
of rejection is submitted, Warner shall be deemed to have accepted such delivery
of product. In the event Warner rejects shipment of the product, Onyx shall
notify Warner whether or not it accepts Warner’s basis for rejection.  If Onyx
disagrees with Warner’s determination that product does not meet specifications,
the product shall be submitted to a mutually acceptable third party laboratory. 
The fees and expenses of such laboratory testing shall be borne entirely by the
Party against whom such findings are made.  Whether or not Onyx accepts Warner’s
basis for rejection of product, upon notice of rejection, Onyx shall use
commercially reasonable efforts to replace such rejected product.  In the event
that the rejected lot is determined not to meet specifications, any moneys paid
for the rejected lot shall be credited against the cost of a replacement lot or
returned to Warner in the event Onyx is unable to manufacture a replacement lot.

                (c)           Shortages of Supply.  After the Supply
Availability Date, Onyx shall continue to use commercially reasonable efforts to
satisfy both Onyx’s and Warner’s clinical supply requirements for Local/Regional
ONYX-015.  In the event a shortage of clinical supply of Local/Regional ONYX-015
occurs after the Supply Availability Date, the Parties shall confer about the
allocation of available clinical supply.  In the event the Parties cannot agree,
priority shall be given first to those clinical trials which have already
commenced.   Any clinical supply of Local/Regional ONYX-015 remaining available
after the needs of ongoing clinical trials have been met shall be allocated
equally (50%/50%) between Onyx and Warner.

5.5          GMPs; Specifications.  All supplies of Local/Regional ONYX-015
shipped by Onyx to Warner hereunder shall be manufactured in full compliance
with then current GMPs in the United States.  In the event Warner requires
clinical or commercial supplies of Local/Regional ONYX-015 to be manufactured to
specifications which differ from those required by Onyx for Local/Regional
ONYX-015 for its own use, it shall so notify Onyx.  Onyx shall use commercially
reasonable efforts to manufacture or procure Local/Regional ONYX-015 that meet
Warner’s specifications, but any additional investments of expenses required to
achieve such Warner specifications shall be borne by Warner.  If any such
incremental expenditure would be required to satisfy Warner specifications, Onyx
shall notify Warner and obtain Warner’s prior approval for such expenditure.

5.6          Warner Audits of [ * ] Manufacturing Facilities.  Onyx shall [ * ]
for Warner to audit any [ * ] manufacturing facilities utilized in the
manufacture of Local/Regional ONYX-015 to confirm [ * ] manufacturer’s ability
to manufacture Local/Regional ONYX-015 to Warner’s specifications, and for
general quality assurance purposes.



5.7          Supply of Local/Regional ONYX-015.

                (a)           Prior to the Revised Collaboration Date.
Commencing with the Amendment Date and until the Revised Collaboration Date,
Onyx shall have the right and responsibility to supply its own requirements of
clinical and /or commercial IT ONYX-015, at its own expense, and Warner shall be
relieved of such responsibility.  Onyx may contract with Third Parties as it
desires to provide for such supply, provided, however,that such agreements shall
be made assignable to Warner following the Revised Collaboration Date.  In the
event Warner decides to enter Phase III clinical trials for IV ONYX-015, the
Parties shall confer as to plans for commercial supply of Local/Regional
ONYX-015 in the event Warner obtains Regulatory Approval for IV ONYX-015.  If
Warner desires for Onyx to supply it with commercial supplies of Local/Regional
ONYX-015 in any countries outside of the Shared Territory following the date on
which Warner obtains the right to Commercialize Local/Regional ONYX-015 in such
countries and prior to the Revised Collaboration Date, then Warner and Onyx
shall negotiate a Supply Agreement for such supply on commercially reasonable
arm’s-length terms.  Warner may also establish its own capacity for the
manufacture of such commercial supplies.

(b)           Subsequent to the Revised Collaboration Date.  Following the
Revised Collaboration Date, Warner shall be reestablished as the Party with the
sole right and responsibility to supply commercial quantities of Local/Regional
ONYX-015 on a worldwide basis.  Onyx and Warner shall negotiate, in good faith,
the basis for Warner's assumption of any Third Party manufacturing arrangements
that have been put in place by Onyx prior to that date, and Warner shall
thereafter supply commercial quantities of Local/Regional ONYX-015 to the
Collaboration on the terms set forth in the original Collaboration Agreement. 
In the event of such assignment and assumption, Warner and Onyx shall negotiate
a basis for either the crediting or the reimbursement of Onyx for the cost of
certain appropriate capital expenditures made or contract manufacturing fees
paid by Onyx in respect of the transferred arrangements ([ * ] of payment). 
Warner may decline to assume any such Third Party agreement in Warner’s sole
discretion, in which case Onyx shall continue to purchase Local/Regional
ONYX-015 from such Third Party supplier(s) to the extent of its contractual
obligations, and shall resell such material to Warner at Onyx’s fully-allocated
cost.  If Onyx has established manufacturing capacity for Local/Regional
ONYX-015 in its own facilities, then the Parties shall negotiate reasonable,
arm’s-length terms for Onyx to supply material to Warner for use in the
Collaboration, or if Warner prefers not to acquire material from such facility,
then the Parties shall negotiate to determine whether or not certain[ * ] by
Warner.



ARTICLE 6
RECONCILING PAYMENTS

6.1          Development Costs to Date.  Thirty (30) days after the Amendment
Date, Onyx will invoice Warner for those Development Costs incurred by Onyx
between December 31, 2000 and the Amendment Date, and subject to the terms of
Section 7.3(a) of the Collaboration Agreement, Warner will pay Onyx such amount
within forty-five (45) days of receipt of the invoice.  Thirty (30) days after
the Amendment Date, Warner shall also notify Onyx of the Development Costs
incurred by Warner up to the Amendment Date. The total Development Costs
incurred by Warner (including such Development Costs of Onyx that were
reimbursed by Warner) prior to the Amendment Date will be referred to as the
“1999-2001 Development Costs”.

6.2          Interim Costs Accounting.

                (a)           Development Costs and Pre-Marketing Expenses of
Local/Regional ONYX-015.  Between the Amendment Date and the Revised
Collaboration Date, Onyx shall maintain clear, accurate and detailed records of
Development Costs attributed to the Development (“Interim IT ONYX-015
Development Costs”) and Pre-Marketing Expenses attributed to the Pre-Marketing
(“Interim IT ONYX-015 Pre-Marketing Expenses”) of IT ONYX-015.  Onyx shall have
sole responsibility for the payment of such Development Costs and Pre-Marketing
Expenses until and unless Warner obtains Regulatory Approval in the United
States for IV ONYX-015, at which time the Parties shall reconcile amounts due
pursuant to Section 6.3.

                (b)           Development Costs and Pre-Marketing Expenses of IV
ONYX-015. Between the Amendment Date and the Revised Collaboration Date, Warner
shall maintain clear, accurate and detailed records of Development Costs
attributed to the Development of IV ONYX-015 (“Interim IV ONYX-015 and/or
Systemic ONYX–015 Development Costs”) and Pre-Marketing Expenses attributed to
the Pre-Marketing of IV ONYX-015 (“Interim IV ONYX-015 or Systemic ONYX–015
Pre-Marketing Expenses”). Warner shall have sole responsibility for the payment
of such Development Costs and Pre-Marketing Expenses until and unless it obtains
Regulatory Approval in the United States for IV ONYX-015 or Systemic ONYX-015,
at which time the Parties shall reconcile amounts due pursuant to Section 6.3.

                (c)           Other Licensed Products.   Any costs attributed to
the Development of Licensed Products other than ONYX-015 Products (“Other
Licensed Products Interim Costs”) shall be paid by Warner until the sum of the
Other Licensed Products Interim Costs plus the 1999-2001 Development Costs
equals forty million dollars ($40,000,000). Thereafter, further Other Licensed
Products Interim Costs shall be borne by the Parties in accordance with Section
7.3(a)(ii) and Section 7.3(b) of the Collaboration Agreement, subject to Section
4.10 of the Collaboration Agreement.

6.3          Revised Collaboration Reconciliation Payments. Upon the Revised
Collaboration Date, each Party shall provide the other with an accounting of its
actually incurred interim Development Costs and Pre-Marketing Expenses.

                (a)           Within forty-five (45) days following the Revised
Collaboration Date, the Parties shall make a reconciling payment to bring the
Development Costs incurred by each Party through the Revised Collaboration Date
into alignment with the allocation of Development Costs provided for in Section
7.3 of the original Collaboration Agreement.  In particular:

(i)            “Total Development Costs” at that point shall equal the sum of
the 1999-2001 Development Costs, Interim IT ONXY-015 Development Costs, Interim
IV ONYX-015 and/or Systemic ONYX-015 Development Costs, and Other Licensed
Product Interim Costs.


(ii)           If the sum borne by Warner through the Revised Collaboration Date
(i.e., the 1999-2001 Development Costs plus the Interim IV ONYX-015 and/or
Systemic ONYX-015 Development Costs and the share of Other Licensed Product
Interim Costs paid by Warner pursuant to Section 6.2(c) of the Amendment)
exceeds the sum of (x) $40,000,000 plus (y) 75% of the amount of Total
Development Costs in excess of $40,000,000, then Onyx shall pay Warner the
amount of such excess.

(iii)         If the sum borne by Warner through the Revised Collaboration Date
is less than the sum of (x) $40,000,000 plus (y) 75% of the amount of Total
Development Costs in excess of $40,000,000, then Warner shall pay Onyx the
amount of such shortfall.

The reconciling payment determined under this Section 6.3(a) shall not include
any provision for interest.



                (b)           Pre-Marketing Expenses Payment.  The Parties shall
[ * ] in the aggregate Interim IT ONYX-015 Pre-Marketing Expenses and Interim IV
and/or Systemic ONYX-015 Pre-Marketing Expenses. If the Interim IT ONYX-015
Pre-Marketing Expenses exceeded the Interim IV and/or Systemic ONYX-015
Pre-Marketing Expenses, then Warner shall pay Onyx [ * ] within thirty (30) days
after the Revised Collaboration Date.  If the Interim IV and/or Systemic
ONYX-015 Pre-Marketing Expenses exceeded the Interim IT ONYX-015 Pre-Marketing
Expenses, then [ * ] of such excess amount shall be treated as a “Warner
Pre-Marketing Advance” and shall be recovered by Warner pursuant to Section
7.6(d) of the Collaboration Agreement.

(c)           Milestone Payments.

                                (i)            IT ONYX-015. Within thirty (30)
days of the Revised Collaboration Date, each of the Local/Regional ONYX-015
Milestones set forth in Section 7.4(a)(i) of the Collaboration Agreement
achieved by Onyx in connection with IT ONYX-015 prior to the Revised
Collaboration Date and not previously paid shall be paid to Onyx by Warner on
the Revised Collaboration Date without interest.  After the Revised
Collaboration Date, then any Local/Regional ONYX-015 Milestones achieved by Onyx
in connection with IT ONYX-015 after the Revised Collaboration Date shall be
paid to Onyx by Warner in accordance with the terms of Section 7.4 of the
Collaboration Agreement.

                                (ii)           IV ONYX-015.  Each of the
Local/Regional ONYX-015 Milestones set forth in Section 7.4(a)(i) of the
Collaboration Agreement achieved by Warner in connection with IV ONYX-015 prior
to the Revised Collaboration Date and not previously paid shall be paid to Onyx
by Warner on the Revised Collaboration Date without interest.  Additionally, any
Local/Regional ONYX-015 Milestones achieved by Warner in connection with IV
ONYX-015 after the Revised Collaboration Date shall be paid to Onyx by Warner in
accordance with the terms of Section 7.4 of the Collaboration Agreement.

                                (iii)         Systemic ONYX-015. Each of the
Systemic ONYX-015 Milestones set forth in Section 7.4(a)(ii) of the
Collaboration Agreement achieved prior to the Revised Collaboration Date shall
be paid to Onyx by Warner on the Revised Collaboration Date without interest,
unless already paid by Warner under this Amendment.  Any Systemic ONYX-015
Milestones achieved by Warner after the Revised Collaboration Date shall be paid
to Onyx by Warner in accordance with the terms of Section 7.4 of the
Collaboration Agreement.


                (d)           Milestones for Research Program, Patent Matters,
Pro-Drug Products and Gene Products.  The Milestones for the Research Program,
Patent Matters, Pro-Drug Products and Gene Products shall remain subject to the
terms of the Collaboration Agreement as set forth in Section 7.4 therein.



ARTICLE 7
LICENSES AND INTELLECTUAL PROPERTY

7.1          Adjustment of Licenses.  The licenses set forth in Article 6 of the
Collaboration Agreement shall continue in effect except as set forth in this
Section 7.1.

                (a)           As of the Amendment Date and until the Revised
Collaboration Date, the rights of Warner under Section 6.1 of the Collaboration
Agreement are hereby modified to exclude any license rights with respect to IT
ONYX-015 in any country where Warner has not received Regulatory Approval for
the sale of IV ONYX-015, except that Warner shall be permitted to carry out
Development activities related to IV ONYX-015 as set forth in this Agreement,
including the manufacture of Local/Regional ONYX-015 for that purpose.

                (b)           As of the Amendment Date and until the Revised
Collaboration Date, Onyx shall have the license rights set forth in Section 6.7
of the Collaboration Agreement with respect to IT ONYX-015.  If Warner loses its
rights to Develop and Commercialize all ONYX-015 Products, the license rights of
Onyx under Section 6.7 shall then be for all uses of ONYX-015 Products.

7.2          Defense of Third Party Intellectual Property Claims. In the event
of any Third Party allegations of infringement relating to Local/Regional
ONYX-015 prior to the Resumption Date, anywhere in the world, Onyx (rather than
Warner) shall be the Defending Party under Section 10.6(a) of the Collaboration
Agreement.  The original allocation of responsibility under Section 10.6(a)
shall be restored as of the Resumption Date.

7.3          Trademarks.  Onyx shall have sole control over all matters relating
to the use of, and shall own, all trademarks used in the sale of IT ONYX-015
prior to the Revised Collaboration Date.  Onyx shall consult with Warner prior
to the selection of any such trademarks.  All such trademarks shall be
registered by Onyx in its name as owner in all countries.  Promptly following
the Revised Collaboration Date, Onyx shall transfer such trademarks (excluding
any Onyx corporate trademarks or trade names) to Warner, if so requested by
Warner, at the expense of Warner.  Onyx shall be responsible for the
prosecution, defense, and maintenance of trademarks selected by it for IT
ONYX-015 prior to the Revised Collaboration Date.  Any costs associated with the
defense of trademark infringement claims related to the sale by Onyx of IT
ONYX-015 prior to the Revised Collaboration Date, or liabilities or costs of
settlement arising therefrom, shall be borne by Onyx.



ARTICLE 8

PUBLICATION; PUBLICITY

8.1          Publications.        Notwithstanding the Collaboration Agreement,
as of the Amendment Date, Onyx shall have the right to publish clinical trial
results and other data related to IT ONYX-015 without the prior consent of
Warner, provided that, in connection with publications authored by Onyx
employees, agents or consultants, or resulting from studies funded by Onyx, Onyx
gives at least thirty (30) days prior notice to Warner (ten (10) days in the
event of a poster presentation) of the proposed publication to allow for Warner
to comment thereon, and in connection with publications resulting from studies
neither sponsored nor managed by Onyx, Onyx uses its best efforts to transmit
such publications to Warner as soon as is reasonably possible.

8.2          Publicity.               Onyx may issue a press release regarding
this Amendment (“First Press Release”) provided however, that the content
thereof must be mutually agreed upon in writing by the parties in advance of the
anticipated release date. Any subsequent press releases regarding this Amendment
or the Collaboration Agreement disclosing information about the Amendment or
Collaboration Agreement beyond that disclosed in the First Press Release [ * ]
in advance of any anticipated publication date and must be [ * ] prior to
issuing such release.  Information disclosed in press releases [ * ] may
thereafter be freely disclosed by Onyx.  Onyx may publicize its activities
related to IT ONYX-015 without the prior written consent of Warner, so long as
Onyx [ * ] of the anticipated release date.  If Warner loses its rights to
Develop and Commercialize all Local/Regional ONYX-015 Products pursuant to
Section 3.5, then Onyx shall have unlimited rights with respect to publication
and publicity as they apply to all Local/Regional ONYX-015 Products. Upon the
Revised Collaboration Date, the original terms of Sections 9.2 and 9.3 of the
Collaboration Agreement shall apply to publicity and publication.

ARTICLE 9

INDEMNIFICATION

9.1          Continuing Indemnification. The terms of indemnification set forth
in Article 13 of the Collaboration Agreement shall apply to the activities of
Parties with respect to all Licensed Products other than ONYX-015 Products.  
Prior to the Amendment Date, and after the Revised Collaboration Date, the terms
of indemnification as stated in Article 13 of the Collaboration shall also apply
to the activities of the Parties with respect to ONYX-015 Products.

9.2          Warner Indemnification for IV ONYX-015. Warner hereby agrees to
save, defend and hold Onyx and its agents and employees harmless from and
against any and all suits, claims, actions, or demands by a Third Party for
damages, liabilities, expenses and/or loss, including reasonable legal expenses
and attorneys’ fees (collectively, “Losses”), resulting directly from the
Development, manufacture, use, handling, storage, sale or other disposition of
IV ONYX-015 or Systemic ONYX-015 by Warner, its agents or sublicensees,
occurring after the Amendment Date and prior to the Revised Collaboration Date,
but only to the extent such Losses do not result from the negligence or willful
misconduct of Onyx or are covered by the Onyx indemnity in Section 9.4.

9.3          Onyx Indemnification.  Onyx hereby agrees to save, defend and hold
Warner and its agents and employees harmless from and against any and all Losses
resulting directly or indirectly from the Development, manufacture, use,
handling, storage, sale or other disposition of Local/Regional ONYX-015 by Onyx,
its agents or sublicensees, occurring after the Amendment Date and prior to the
Revised Collaboration Date,  but only to the extent such Losses do not result
from the negligence or willful misconduct of Warner.


9.4          Onyx Indemnification for Manufacture. Onyx hereby agrees to save,
defend and hold Warner and its agents and employees harmless from and against
any and all Losses resulting directly from the failure of Local/Regional
ONYX-015 supplied by Onyx, its agents or contractors to Warner pursuant to
Article 5 to meet the specifications for such product agreed between the Parties
at the time of such supply.

9.5          Notice of Claim.  In the event that a Party is seeking
indemnification under this Article 9, it shall inform the other Party of a claim
as soon as reasonably practicable after it receives notice of the claim, shall
permit the indemnifying Party to assume direction and control of the defense of
the claim (including the right to settle the claim solely for monetary
consideration), and shall cooperate as requested in the defense and settlement
of the claim.  The indemnified Party shall not voluntarily make any payment or
incur any expense in connection with any claim or suit without the consent of
the Indemnifying Party.



ARTICLE 10

REPRESENTATIONS AND WARRANTIES

10.1        Warner Representation and Warranty.   In addition to those
representations and warranties made by Warner in Article 13 of the Collaboration
Agreement, Warner hereby represents and warrants to Onyx that:

                (a)           This Amendment is a legal and valid obligation
upon Warner and enforceable in accordance with its terms, and has been approved
by all necessary corporate action.

                (b)           Warner is not aware of any claims pending or
threatened by Third Parties or any facts that could reasonably give rise to any
Third Party claims for damages, liabilities, injuries, expenses and/or loss
resulting from activities performed under the clinical trial agreements or IRB
agreements assigned to Onyx pursuant to Section 3.6.

10.2        Onyx Representation and Warranty. In addition to those
representations and warranties made by Onyx in Article 13 of the Collaboration
Agreement, Onyx hereby represents and warrants to Warner that this Amendment is
a legal and valid obligation upon Onyx and enforceable in accordance with its
terms, and has been approved by all necessary corporate action.

ARTICLE 11

DISPUTE RESOLUTION


The terms of Section 14.1 and Section 2.6 of the Collaboration Agreement shall
continue to govern the Parties with regard to dispute resolution.  However,
commencing with the Amendment Date and continuing to the Revised Collaboration
Date, Onyx shall have exclusive decision-making and dispute resolution authority
with regard to the Development and Commercialization of IT ONYX-015 during such
period.  If Warner loses its rights to Develop and Commercialize all
Local/Regional ONYX-015 Products pursuant to Section 3.5, then Onyx shall
thereafter have exclusive decision-making and dispute resolution authority with
regard to the Development and Commercialization of all Local/Regional ONYX-015
Products.



ARTICLE 12

 

MISCELLANEOUS

 

12.1        Amendment; Continued Force and Effect.  This is an amendment of the
Collaboration Agreement as provided for in Section 14.15 of the Collaboration
Agreement.  The Collaboration Agreement, as hereby amended, shall continue in
full force and effect.

12.2        Notices.  The address for notices to Warner set forth in Section
14.6 of the Collaboration Agreement is hereby revised as follows:

If to Warner, addressed to:

George M. Milne, Jr., Ph.D.
President, Strategic & Operations Management,
Pfizer Inc.
50 Pequot Avenue
New London, CT 06320

 

 

 

Facsimile:860-732-7029

 

 

With a copy to:

Joshua A. Kalkstein
Assistant General Counsel, PGRD
Pfizer Inc.
50 Pequot Avenue
New London, CT 06320

 

 

 

Facsimile: 860-732-7384

 

12.3        Assignment

Section 14.2(b) of the Collaboration Agreement is hereby amended so that that in
the event Warner no longer has any right to develop or commercialize a Licensed
Product, Onyx may freely assign its rights and obligations under the
Collaboration Agreement.

IN WITNESS WHEREOF, the Parties have executed this Amendment in duplicate
originals by their proper officers as of the Amendment Date.


 

ONYX PHARMACEUTICALS, INC.

 

WARNER-LAMBERT COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ Hollings C. Renton

 

By:

/s/ Peter B. Corr

 

 

 

 

 

 

 

 

 

Name:

Hollings C. Renton

 

Name:

Peter B. Corr, Ph.D.

 

 

 

Sr. Vice President, Pfizer Inc.

 

 

 

 

 

Title: 

Chairman and Chief  Executive Officer

 

Title:

Executive Vice President, Pfizer Global  R&D

And President, Worldwide Development

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 